Citation Nr: 0721868	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C virus (HCV) 
infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from August 1967 to March 
1968.

This appeal is from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  

The veteran requested a hearing in this appeal before a 
Veterans Law Judge of the Board of Veterans' Appeals at the 
Waco RO.  He failed to report for the scheduled hearing.  He 
has not requested to reschedule the hearing and he has not 
reported good cause for his failure to report.  The request 
for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2006).


FINDING OF FACT

The veteran did not contract hepatitis C virus in service.


CONCLUSION OF LAW

Hepatitis C virus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with timely notice 
as to ratings or assignment of effective dates; a VA letter 
of March 2006 provided the notice, subsequent to the May 2004 
statement of the case (SOC).  However, he is not prejudiced 
by this lack of timely notice because the Board is denying 
the claim for service connection, thus rendering moot any 
question as to assignment of rating or of an effective date.

VA satisfied the remaining duty to notify by means of a 
letter dated in May 2003, prior to the initial adjudication 
by the RO, addressing the claim at issue.  The letter 
informed the veteran of the requirements for a successful 
claim for service connection, i.e., of establishing current 
disability, incurrence or aggravation of disease or injury in 
service, and a link between current disability and service, 
and of his and VA's respective duties in obtaining evidence.  
The letter asked the veteran to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service, VA, and non-VA medical records are associated with 
the claims file.  The veteran has not informed VA of any 
evidence that is not of record.  A VA examination and medical 
opinion was performed and obtained in July 2003.  No further 
examination or medical opinion is necessary to substantiate 
the claim.

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Private medical records of January to November 2000 document 
the veteran's diagnosis and treatment of HCV, confirmed by 
laboratory testing as chronic hepatitis C, genotype 1A.  VA 
treatment records of October 2002 to April 2003 confirm the 
diagnosis and ongoing treatment.  This evidence meets the 
first criterion of entitlement to service connection, medical 
evidence of current disability.  Pond at 346.

The remaining record is devoid of evidence of onset or 
aggravation of HCV in service or of a nexus between the 
current disability and in-service disease or injury.

In May 2003, the veteran responded to a VA questionnaire 
inquiring of his exposure to known risk factors for 
contracting HCV.  Of them, he endorsed only past sexually 
transmitted disease.

The history recorded in February 2000 by P. Tarnasky, M.D., 
the veteran's private physician, was that the veteran denied 
clinical history of jaundice or hepatitis.  There was no 
history of intravenous drug use or transfusions, or of 
tattoos.  That history is consistent with the history 
reported to VA.  He was found to have abnormal liver function 
with positive hepatitis C antibody, negative hepatitis B 
surface antigen and positive B surface antibody and core 
antibody.  None of the private medical records comment on the 
cause, time, or circumstances of the veteran's infection.  
Consequently, these documents are not evidence of incurrence 
or aggravation in service, or of a link between the current 
diagnosis and any prior event or circumstance.

The service medical records include an entrance medical 
history in which the veteran endorsed prior venereal disease; 
the entrance examination was negative for venereal disease; 
there was no test for hepatitis specifically or for liver 
function.  Thus, the veteran is presumed sound on entrance to 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  During service, he contracted gonorrhea, 
for which he was treated in November 1967.  In January 1968, 
he sustained a "small laceration" of the left hand, which 
was cleaned and dressed; the veteran received a tetanus shot.  
Nothing further is said in the service records of sexually 
transmitted disease.  The service records are silent about 
hepatitis specifically or liver function generally.  The 
service records contain no evidence showing that the veteran 
incurred HCV in service.  38 C.F.R. § 3.303 (2006).

The veteran has proffered his opinion that he contracted HCV 
from the laceration of his hand in service.  He asserts that 
he did not have HCV before service, and there is no other 
explanation for his having it now.

He has submitted no competent medical evidence or opinion to 
corroborate his opinion.  See 38 C.F.R. § 3.159(a)(1) (2006) 
(defining competent medical evidence).  He has not asserted 
he has medical expertise to qualify his opinion as medical 
evidence.  The cause and time of onset of an infectious 
disease are medical questions.  Lay persons may testify about 
matters that do not require specialized education or training 
to qualify the testimony as competent.  Where a matter 
requires that an opinion be supported by medical expertise to 
qualify as evidence, a lay person's opinion on the medical 
matter is not acceptable as evidence of the matter.  Espiritu 
v. Derwinski, 2 Vet App. 492 (1992); See 38 C.F.R. § 3.159(a) 
(2006).

On VA examination in July 2003, the examiner noted the 
veteran's history as the veteran reported it.  Although the 
examiner did not state he reviewed the claims file, it is 
reasonable to infer that he did so from the reference by 
practitioner and facility names and dates and to specific 
findings in the record.  The examiner concluded that he could 
not state the etiology of the veteran's HCV infection.  Given 
the veteran's denial of blood transfusion, tattoo, or shared 
needles, the examiner noted that it was possible that the 
veteran could have been exposed to HCV during unprotected 
sex, which the veteran had before, during, and after service.

The veteran's opinion is not competent evidence of incurrence 
of HCV in service.  There is no other competent evidence of 
incurrence in service.  The possibility of incurrence during 
activity known to have occurred before, during, and after 
service does not amount to evidence in equipoise regarding 
which the veteran gets the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
Regulation is quite clear that reasonable doubt is "a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
38 C.F.R. § 3.102.

In short, the evidence of record permits only speculation 
about how and when the veteran contracted HCV.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.


ORDER

Entitlement to service connection for hepatitis C virus 
infection is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


